Appealed from the Nineteenth Judicial District Court in and for the Parish of East *1034Baton Rouge; L.P. HIGGINBOTHAM and JOSEPH F. KEOGH, Judges.
Bryan Bush, Dist. Atty., Baton Rouge by Joe Lotwick, for plaintiff-appellee.
Office of the Public Defender, Baton Rouge by David Beach, Appellate Counsel, for defendant-appellant.
APPEAL TRANSFERRED TO THE LOUISIANA SUPREME COURT
The original order of appeal herein was orally entered on June 30, 1982. The December 2, 1982, dismissal of the appeal lodged with this Court was improper. Jurisdiction is vested in the Louisiana Supreme Court. See La. Const. Art. V, § V(E).